Exhibit 10.143

 

THE IMMUNE RESPONSE CORPORATION

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of the 23rd day
of June 2003, by and between The Immune Response Corporation, a corporation
organized under the laws of the State of Delaware (the “Company”), with its
principal offices at 5931 Darwin Court, Carlsbad, California 92008, and
individuals and entities listed on Exhibit A of that certain Purchase Agreement
(as hereinafter defined) (the “Investors”).

 

WHEREAS, in connection with that certain Purchase Agreement by and among the
Company and the Investors of even date herewith (the “Purchase Agreement”), the
Company desires to sell to the Investors, and the Investors desire to purchase
from the Company, severally and not jointly, 12% promissory notes (“Note(s)”)
and 166,665 shares of the Company’s common stock (“Common Stock”), par value
$0.0025 per share (“Shares”), in the aggregate, for an aggregate purchase price
of One Million Dollars ($1,000,000); and

 

WHEREAS, to induce the Investors to purchase the Note and Shares, the Company
has agreed to register the Shares and Contingent Shares (as defined in the
Purchase Agreement) pursuant to the terms of this Agreement;

 

NOW, THEREFORE, the Company and the Investors hereby covenant and agree as
follows:

 

1.                                       Certain Definitions.  As used in this
Agreement, the following terms shall have the following respective meanings:

 

“Commission” shall mean the Securities and Exchange Commission, or any other
federal agency at the time administering the Securities Act.

 

“Eligible Securities” shall mean all Registrable Securities other than Excluded
Securities.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934 and the rules and
regulations of the Commission thereunder, all as the same shall be in effect at
the time.

 

“Excluded Securities” shall mean Registrable Securities that are free of
restriction on resale under the Securities Act (by removal of all restrictive
legends, instructions to transfer agent or otherwise) pursuant to Rule 144(k).

 

“Register,” “registered” and “registration” each shall refer to a registration
effected by preparing and filing a registration statement or statements or
similar documents in compliance with the Securities Act and the declaration or
ordering of effectiveness of such registration statement or document by the
Commission.

 

“Registrable Securities” shall mean the Shares and Contingent Shares held by the
Investors, but excluding any Shares and Contingent Shares held by the Investors
which (x) are

 

--------------------------------------------------------------------------------


 

eligible for resale under Rule 144(k) or (y) are sold by the Investors in a
transaction in which the Investors’ registration rights under this Agreement
have not been assigned.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations of the Commission thereunder, all as the same shall be in
effect at the applicable time.

 

Capitalized terms used but not defined herein shall have the meanings set forth
in the Purchase Agreement.

 

2.                                       Piggyback Registration.

 

(a)                                  If the Company, at any time during the two
(2) year period commencing on the date hereof, proposes to register any of its
securities under the Securities Act for sale to the public, whether for its own
account or for the account of other security holders or both (except with
respect to registration statements on Forms S-4, S-8 and any successor forms
thereto as well as registrations that do not permit resales) (a “Piggyback
Registration”), each such time it will give written notice to such effect to all
holders of outstanding Registrable Securities at least thirty (30) days prior to
such filing.  Upon the written request of any such holder received by the
Company within twenty (20) days after the giving of any such notice by the
Company to register any of its Eligible Securities, the Company will cause the
Eligible Securities as to which registration shall have been so requested to be
included in the securities to be covered by the registration statement proposed
to be filed by the Company, all to the extent required to permit the sale or
other disposition by the holder of such Eligible Securities so registered.

 

(b)                               If the registration for which the Company
gives notice pursuant to Section 2(a) above is a registered public offering
involving an underwriting, the Company shall so advise the holders as a part of
the written notice given pursuant to Section 2(a) above.  In such event, (i) the
right of any holder to include its Registrable Shares in such registration
pursuant to this Section 2 shall be conditioned upon such holder’s participation
in such underwriting on the terms set forth herein and (ii) all holders
including Registrable Shares in such registration shall enter into an
underwriting agreement with the underwriter or underwriters selected for the
underwriting by the Company.  If any holder who has requested inclusion of its
Registrable Shares in such registration as provided above disapproves of the
terms of the underwriting, such holder may elect, by written notice to the
Company, to withdraw its shares from such registration statement and
underwriting.  If the managing underwriter advises the Company in writing that
in its good faith determination marketing factors require a limitation on the
number of shares to be underwritten, the shares to be included in the
underwriting shall be allocated, first to the Company, and second, to each of
the holders requesting inclusion of their Registrable Securities in such
registration statement; provided, however, that the right of the underwriters to
exclude the Registrable Shares from the registration and underwriting as
described above shall be restricted so that (i) the aggregate number of
Registrable Shares included in any such registration for all Investors is not 
reduced below twenty-five percent (25%) of the shares included in the
registration, from which all Registrable Shares may be excluded and (ii) all
shares that are not Registrable Shares and are held by persons who are employees
or directors of the Company (or

 

2

--------------------------------------------------------------------------------


 

any subsidiary of the Company) shall first be excluded from such registration
and underwriting before any Registrable Shares are so excluded. The number of
shares that may be included in such registration statement and underwriting
shall be allocated among all holders requesting registration in proportion, as
nearly as practicable, to the respective number of shares of Common Stock held
by them on the date the Company gives the notice specified in Section 2(a)
above.  If any holder would thus be entitled to include more shares than such
holder requested to be registered, the excess shall be allocated among other
requesting holders pro rata in the manner described in the preceding sentence.

 

3.                                       Registration Procedures.  If and
whenever the Company is required by the provisions of Section 2 hereof to use
its reasonable commercial efforts to effect the registration of any Registrable
Securities under the Securities Act, the Company will, as promptly as
practicable:

 

(a)                                  prepare and file with the Commission a
registration statement with respect to such securities and use its reasonable
commercial efforts to cause such registration statement to become effective not
later than 60 days from the date of its filing;

 

(b)                                 prepare and file with the Commission such
amendments and supplements to such registration statement and the prospectus
used in connection therewith as may be necessary to keep such registration
statement effective and comply with the provisions of the Securities Act with
respect to the disposition of all Registrable Securities covered by such
registration statement in accordance with the intended method of disposition set
forth in such registration statement for such period;

 

(c)                                  furnish to each seller of Registrable
Securities and to each underwriter such number of copies of the registration
statement and the prospectus included therein (including each preliminary
prospectus) as such persons reasonably may request in order to facilitate the
intended disposition of the Registrable Securities covered by such registration
statement;

 

(d)                                 use its reasonable commercial efforts (i) to
register or qualify the Registrable Securities covered by such registration
statement under the securities or “blue sky” laws of such jurisdictions as the
sellers of Registrable Securities or, in the case of an underwritten public
offering, the managing underwriter, reasonably shall request, (ii) to prepare
and file in those jurisdictions such amendments (including post-effective
amendments) and supplements, and take such other actions, as may be reasonably
necessary to maintain such registration and qualification in effect at all times
for the period of distribution contemplated thereby and (iii) to take such
further action as may be reasonably necessary or advisable to enable the
disposition of the Registrable Securities in such jurisdictions, provided, that
the Company shall not for any such purpose be required to qualify generally to
transact business as a foreign corporation in any jurisdiction where it is not
so qualified or to consent to general service of process in any such
jurisdiction;

 

3

--------------------------------------------------------------------------------


 

(e)                                  use its reasonable commercial efforts to
list the Registrable Securities covered by such registration statement with any
securities exchange on which the Common Stock of the Company is then listed;

 

(f)                                    notify, as promptly as practicable, each
seller of Registrable Securities and each underwriter under such registration
statement, at any time when a prospectus relating thereto is required to be
delivered under the Securities Act, of the happening of any event of which the
Company has knowledge as a result of which the prospectus contained in such
registration statement, as then in effect, includes any untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing and promptly amend or supplement such registration
statement to correct any such untrue statement or omission;

 

(g)                                 notify each seller of Registrable Securities
of the issuance by the Commission of any stop order suspending the effectiveness
of the registration statement or the initiation of any proceedings for that
purpose and make every reasonable effort to prevent the issuance of any stop
order and, if any stop order is issued, to obtain the lifting thereof at the
earliest possible time;

 

(h)                                 if the offering is an underwritten offering,
enter into a written agreement with the managing underwriter selected in the
manner herein provided in such form and containing such provisions as are usual
and customary in the securities business for such an arrangement between such
underwriter and companies of the Company’s size and investment stature,
including, without limitation, customary indemnification and contribution
provisions;

 

(i)                                     if the offering is an underwritten
offering, at the request of any seller of Registrable Securities, use its
reasonable commercial efforts to furnish to such seller on the date that
Registrable Securities are delivered to the underwriters for sale pursuant to
such registration: (i) a copy of an opinion dated such date of counsel
representing the Company for the purposes of such registration, addressed to the
underwriters, stating that such registration statement has become effective
under the Securities Act and that (A) to the best knowledge of such counsel, no
stop order suspending the effectiveness thereof has been issued and no
proceedings for that purpose have been instituted or are pending or contemplated
under the Securities Act, (B) the registration statement, the related prospectus
and each amendment or supplement thereof comply as to form in all material
respects with the requirements of the Securities Act (except that such counsel
need not express any opinion as to financial statements or other financial or
statistical information contained therein) and (C) to such other effects as
reasonably may be requested by counsel for the underwriters; and (ii) a copy of
a letter dated such date from the independent public accountants retained by the
Company, addressed to the underwriters, stating that they are independent public
accountants within the meaning of the Securities Act and that, in the opinion of
such accountants, the financial statements of the Company included in the
registration statement or the prospectus, or any amendment or supplement
thereof, comply as to form in all material respects with the applicable
accounting requirements of the Securities Act, and such letter shall
additionally cover such other financial matters (including information as to the
period ending no more than five business days prior to the date of such letter)
with respect to such registration as such underwriters reasonably may request;

 

4

--------------------------------------------------------------------------------


 

(j)                                     take all actions reasonably necessary to
facilitate the timely preparation and delivery of certificates (not bearing any
legend restricting the sale or transfer of such securities) representing the
Registrable Securities to be sold pursuant to the Registration Statement and to
enable such certificates to be in such denominations and registered in such
names as the Investors or any underwriters may reasonably request; and

 

(k)                                  take all other reasonable actions necessary
to expedite and facilitate the registration of the Registrable Securities
pursuant to the Registration Statement.

 

4.                                       Obligations of Holders.

 

Each holder of Registrable Securities shall furnish to the Company such
information regarding such holder, the number of Registrable Securities owned
and proposed to be sold by it, the intended method of disposition of such
securities and any other information as shall be required to effect the
registration of the Registrable Securities, and cooperate with the Company in
preparing the registration statement and in complying with the requirements of
the Securities Act.

 

5.                                      
Expenses.                                           All expenses incurred by the
Company in complying with Sections 2 and 3 including, without limitation, all
registration and filing fees, printing expenses, fees and disbursements of
counsel and independent public accountants for the Company, fees and expenses
(including counsel fees) incurred in connection with complying with state
securities or “blue sky” laws, fees of the NASD, Inc., fees of transfer agents
and registrars and fees and disbursements of one counsel for the sellers of
Registrable Securities, but excluding any Selling Expenses, are called
“Registration Expenses.”  All underwriting discounts and selling commissions
applicable to the sale of Registrable Securities are called “Selling Expenses.”

 

The Company will pay all Registration Expenses in connection with any
registration statement filed hereunder, and the Selling Expenses in connection
with each such registration statement shall be borne by the participating
sellers in proportion to the number of Registrable Securities sold by each or as
they may otherwise agree.

 

6.                                       Indemnification and Contribution.

 

(a)                                  In the event of a registration of any of
the Registrable Securities under the Securities Act pursuant to the terms of
this Agreement, the Company will indemnify and hold harmless and pay and
reimburse, each seller of such Registrable Securities thereunder, each
underwriter of such Registrable Securities thereunder and each other person, if
any, who controls such seller or underwriter within the meaning of the
Securities Act, against any losses, claims, damages or liabilities, joint or
several, to which such seller, underwriter or controlling person may become
subject under the Securities Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon any untrue statement or alleged untrue statement of any material fact
contained in any registration statement under which such Registrable Securities
were registered under the Securities Act pursuant hereto or any preliminary
prospectus or final prospectus contained therein, or any amendment or

 

5

--------------------------------------------------------------------------------


 

supplement thereof, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, or any violation or
alleged violation of the Securities Act or any state securities or “blue sky”
laws and will reimburse each such seller, each such underwriter and each such
controlling person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such loss, claim, damage,
liability or action; provided, that the Company will not be liable in any such
case if and to the extent that any such loss, claim, damage or liability arises
out of or is based upon the Company’s reliance on an untrue statement or alleged
untrue statement or omission or alleged omission so made in conformity with
information furnished by any such seller, any such underwriter or any such
controlling person in writing specifically for use in such registration
statement or prospectus.

 

(b)                                 In the event of a registration of any of the
Registrable Securities under the Securities Act pursuant hereto each seller of
such Registrable Securities thereunder, severally and not jointly, will
indemnify and hold harmless the Company, each person, if any, who controls the
Company within the meaning of the Securities Act, each officer of the Company
who signs the registration statement, each director of the Company, each
underwriter and each person who controls any underwriter within the meaning of
the Securities Act, against all losses, claims, damages or liabilities, joint or
several, to which the Company or such officer, director, underwriter or
controlling person may become subject under the Securities Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon reliance on any untrue statement or
alleged untrue statement of any material fact contained in the registration
statement under which such Registrable Securities were registered under the
Securities Act pursuant hereto or any preliminary prospectus or final prospectus
contained therein, or any amendment or supplement thereof, or arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and will reimburse the Company and each such officer, director,
underwriter and controlling person for any legal or other expenses reasonably
incurred by them in connection with investigating or defending any such loss,
claim, damage, liability or action, provided, that such seller will be liable
hereunder in any such case if and only to the extent that any such loss, claim,
damage or liability arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission made in reliance upon
and in conformity with information pertaining to such seller, as such, furnished
in writing to the Company by such seller specifically for use in such
registration statement or prospectus, and provided, that the liability of each
seller hereunder shall be limited to the proceeds received by such seller from
the sale of Registrable Securities covered by such registration statement.
Notwithstanding the foregoing, the indemnity provided in this Section 6(b) shall
not apply to amounts paid in settlement of any such loss, claim, damage,
liability or expense if such settlement is effected without the consent of such
indemnified party and provided further, that the Company shall not be liable in
any such case to the extent that any such loss, claim, damage or liability (or
action in respect thereof) arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission in such registration
statement, which untrue statement or alleged untrue statement or omission or
alleged omission is completely corrected in an amendment or supplement to the
registration statement and the undersigned indemnitees thereafter fail to
deliver or cause to be delivered such registration statement as so amended or
supplemented prior to or concurrently with the sale of the Registrable Shares to
the

 

6

--------------------------------------------------------------------------------


 

person asserting such loss, claim, damage or liability (or actions in respect
thereof) or expense after the Company has furnished the undersigned with the
same.

 

(c)                                  Promptly after receipt by an indemnified
party hereunder of notice of the commencement of any action, such indemnified
party shall, if a claim in respect thereof is to be made against the
indemnifying party hereunder, notify the indemnifying party in writing thereof,
but the omission so to notify the indemnifying party shall not relieve it from
any liability which it may have to such indemnified party other than under this
Section 6 and shall only relieve it from any liability which it may have to such
indemnified party under this Section 6 if and to the extent the indemnifying
party is materially prejudiced by such omission.  In case any such action shall
be brought against any indemnified party and it shall notify the indemnifying
party of the commencement thereof, the indemnifying party shall be entitled to
participate in and, to the extent it shall wish, to assume and undertake the
defense thereof with counsel reasonably satisfactory to such indemnified party,
and, after notice from the indemnifying party to such indemnified party of its
election so to assume and undertake the defense thereof, the indemnifying party
shall not be liable to such indemnified party under this Section 6 for any legal
expenses subsequently incurred by such indemnified party in connection with the
defense thereof other than reasonable costs of investigation and of liaison with
counsel so selected, provided, that if the defendants in any such action include
both the indemnified party and the indemnifying party and the indemnified party
shall have reasonably concluded based upon written advise of its counsel that
there may be reasonable defenses available to it which are different from or
additional to those available to the indemnifying party or if the interests of
the indemnified party reasonably may be deemed to conflict with the interests of
the indemnifying party, the indemnified party shall have the right to select a
separate counsel and to assume such legal defenses and otherwise to participate
in the defense of such action, with the expenses and fees of such separate
counsel and other expenses related to such participation to be reimbursed by the
indemnifying party as incurred.

 

(d)                                 In order to provide for just and equitable
contribution to joint liability under the Securities Act in any case in which
either (i) any holder of Registrable Securities exercising rights under this
Agreement, or any controlling person of any such holder, makes a claim for
indemnification pursuant to this Section 6 but it is judicially determined (by
the entry of a final judgment or decree by a court of competent jurisdiction and
the expiration of time to appeal or the denial of the last right of appeal) that
such indemnification may not be enforced in such case notwithstanding the fact
that this Section 6 provides for indemnification in such case, or (ii)
contribution under the Securities Act may be required on the part of any such
selling holder or any such controlling person in circumstances for which
indemnification is provided under this Section 6; then, and in each such case,
the Company and such holder will contribute to the aggregate losses, claims,
damages or liabilities to which they may be subject (after contribution from
others) in such proportion so that such holder is responsible for the portion
represented by the percentage that the public offering price of its Registrable
Securities offered by the registration statement bears to the public offering
price of all securities offered by such registration statement, and the Company
is responsible for the remaining portion; provided, that, in any such case, (A)
no such holder will be required to contribute any amount in excess of the public
offering price of all such Registrable Securities offered by it pursuant to such
registration statement and (B) no person or entity guilty of fraudulent
misrepresentation (within the meaning

 

7

--------------------------------------------------------------------------------


 

of Section 12(f) of the Securities Act) will be entitled to contribution from
any person or entity who was not guilty of such fraudulent misrepresentation.

 

7.                                       Changes in Capital Stock.      If, and
as often as, there is any change in the capital stock of the Company by way of a
stock split, stock dividend, combination or reclassification, or through a
merger, consolidation, reorganization or recapitalization, or by any other
means, appropriate adjustment shall be made in the provisions hereof so that the
rights and privileges granted hereby shall continue as so changed.

 

8.                                       Representations and Warranties of the
Company. The Company represents and warrants to the Investor as follows:

 

(a)                                  The execution, delivery and performance of
this Agreement by the Company have been duly authorized by all requisite
corporate action and will not violate any provision of law, any order of any
court or other agency of government, the Certificate of Incorporation or By-laws
of the Company or any provision of any indenture, agreement or other instrument
to which it or any or its properties or assets is bound, conflict with, result
in a breach of or constitute (with due notice or lapse of time or both) a
default under any such indenture, agreement or other instrument or result in the
creation or imposition of any lien, charge or encumbrance of any nature
whatsoever upon any of the properties or assets of the Company or its
subsidiaries.

 

(b)                                 This Agreement has been duly executed and
delivered by the Company and constitutes the legal, valid and binding obligation
of the Company, enforceable in accordance with its terms, subject to any
applicable bankruptcy, insolvency or other laws affecting the rights of
creditors generally and to general equitable principles and the availability of
specific performance.

 

9.                                       Miscellaneous.

 

(a)                                  All covenants and agreements contained in
this Agreement by or on behalf of any of the parties hereto shall bind and inure
to the benefit of the respective successors and assigns of the parties hereto
(including without limitation transferees of any Registrable Securities),
whether so expressed or not.

 

(b)                                 All notices, requests, consents and other
communications hereunder shall be in writing and shall be delivered in person,
mailed by certified or registered mail, return receipt requested, or sent by
telecopier or telex, addressed (i) if to the Company, to The Immune Response
Corporation, at 5931 Darwin Court, Carlsbad, California 92008, or (b) if to the
Investors at addresses as set forth at in the Purchase Agreement, or at such
other address or addresses as may have been furnished to the Company in writing;
and (ii) if to any subsequent holder of Registrable Securities, to it at such
address as may have been furnished to the Company in writing by such holder; or,
in any case, at such other address or addresses as shall have been furnished in
writing to the Company (in the case of a holder of Registrable Securities) or to
the holders of Registrable Securities (in the case of the Company) in accordance
with the provisions of this paragraph.

 

8

--------------------------------------------------------------------------------


 

(c)                                  This Agreement shall be governed by and
construed in accordance with the laws of the State of New York applicable to
contracts entered into and to be performed wholly within said State.

 

(d)                                 All controversies which may arise between
the parties concerning this Agreement shall be determined by arbitration
pursuant to the rules then pertaining to the American Arbitration Association in
New York, New York.  Judgment on any award of any such arbitration may be
entered in the Supreme Court of the State of New York or in any other court
having jurisdiction of the Person or Persons against whom such award is
rendered.  Any notice of such arbitration or for the confirmation of any award
in any arbitration shall be sufficient if given in accordance with the
provisions of this Agreement.  The parties agree that the determination of the
arbitrators shall be binding and conclusive upon them.

 

(e)                                  This Agreement may not be amended or
modified without the written consent of the Company and the holders of at least
a majority of the Registrable Securities.

 

(f)                                    Failure of any party to exercise any
right or remedy under this Agreement or otherwise, or delay by a party in
exercising such right or remedy, shall not operate as a waiver thereof.  No
waiver shall be effective unless and until it is in writing and signed by the
party granting the waiver.

 

(g)                                 This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

(h)                                 If any provision of this Agreement shall be
held to be illegal, invalid or unenforceable, such illegality, invalidity or
unenforceability shall attach only to such provision and shall not in any manner
affect or render illegal, invalid or unenforceable any other provision of this
Agreement, and this Agreement shall be carried out as if any such illegal,
invalid or unenforceable provision were not contained herein.

 

(i)                                     This Agreement constitutes the entire
contract among the Company and the Purchasers relative to the subject matter
hereof and supersedes in its entirety any and all prior agreements,
understandings and discussions with respect thereto.

 

(j)                                   The headings of the Sections of this
Agreement are for convenience and shall not by themselves determine the
interpretation of this Agreement.

 

 

[Signature Page to Follow]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

 

 

THE IMMUNE RESPONSE CORPORATION

 

 

 

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

INVESTORS:

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

10

--------------------------------------------------------------------------------